Title: From Thomas Jefferson to United States Senate, 21 December 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        Dec. 21. 1807.
                  
                        I nominate John Shaw to be a Captain in the Navy. 
                        
                     
                        
                           Philemon C. Wederstrandt to be a Master Commandant in the Navy. 
                        
                        
                           Winloch Clarke to be a Lieutenant in the Navy.
                        
                        
                           Lewis Heermann
                           }
                           to be Surgeons in the Navy.
                        
                        
                           Michael Graham
                        
                        
                           Jersham R. Jacques
                        
                        
                           Daniel McCormick
                        
                        
                           Joseph G. T. Hunt
                        
                        
                           Thomas Ewell
                        
                        
                           Jonathan Cowdery
                        
                        
                           Nicholas Harwood.
                           }
                           to be Surgeon’s mates in the Navy.
                        
                        
                           Samuel D. Heap.
                        
                        
                           John Harrison
                        
                        
                           John Butler.
                        
                        
                           George Leonard
                        
                        
                           Joseph J. Schoolfield
                        
                        
                           Thomas G. McAlister.
                        
                        
                           George Colgate.
                        
                        
                           Robert S. Kearney
                        
                        
                           Robert L. Thorn
                        
                        
                           Robert L. Thorn
                        
                        
                           Robert French
                        
                        
                           William Steele
                        
                        
                           John Brown
                        
                        
                           Richard Edgar
                        
                        
                           Robert Rankin to be a Captain in the Marine corps.
                        
                        
                           Lemuel B. Clark of Maryland
                           }
                           to be Surgeon’s Mates in the army of the United States
                        
                        
                           Peter Millar of Pensylvania
                        
                        
                           John Biglow of Massachusets
                        
                     
                  
                        
                        
                        
                            Th: Jefferson
                            
                            
                        
                    